Citation Nr: 0300826	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon



THE ISSUE

Entitlement to service connection for residuals of right 
wrist injury, with scar on right forearm.  

REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1952 to August 
1954.  

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied entitlement to service 
connection for right wrist injury with scar on right 
forearm.  


FINDING OF FACT

The evidence of record is against a finding that the 
veteran's residuals of right wrist injury, with scar on 
right forearm, manifested in service, and it is not shown 
to be etiologically related to service.


CONCLUSION OF LAW

The record does not establish that a right wrist disorder 
with a scar on the forearm was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary matters - VCAA

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).


VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new regulations 
to implement many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The Court has held 
that the entire VCAA potentially affects claims pending on 
or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
that had been decided by the Board before the VCAA, but 
were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case (SOC), and 
associated correspondence issued since the veteran filed 
his claim, the veteran has been given notice of the 
information and/or medical evidence necessary to 
substantiate his claim.  The veteran was advised that if 
he adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO 
would attempt to obtain any such evidence on his behalf.  
In addition, the veteran was advised of the specific VCAA 
requirements in correspondence issued in October 2001, and 
by inclusion of the provisions of new 38 C.F.R. § 3.159 in 
the SOC issued in December 2001.  It thus appears that all 
obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting that VA must communicate 
with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his 
claims, under both former law and the new VCAA.  38 
U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 
5107(b)).

Factual background

The veteran's service medical records (SMRs) are, 
unfortunately, unavailable.  Morning Reports show that the 
veteran's status was changed on May 3, 1954, from being 
present for duty to being on ordinary leave of 15 days.  
On a May 20, 1954, Morning Report, it was noted that there 
was a correction of his his status on May 12, 1954: an 
entry of "from ordinary leave to duty absence of 10 days" 
was changed to "from ordinary leave to duty absence of 9 
days."

In May 1999, the veteran filed a VA Form 21-4138, 
Statement in Support of Claim, in which he advised the 
VARO that he wished to claim service connection for an 
injury to his right wrist sustained in Gablingen, Germany, 
in the summer of 1953.  He stated that he was taken to a 
military hospital in Nuremberg, Germany, where a metal rod 
was inserted in his wrist.  He stated that, in 1957 or 
1958, he went to the VA Medical Center at Long Beach, 
California, because the rod had started to stick out of 
his wrist, "to have it looked at."  He said that personnel 
at the VAMC wanted to hospitalize him, but he could not 
take time off for that, so he later had the rod removed by 
a private physician in Norwalk, California.  On his VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, the veteran reported that he was an inpatient at 
a base hospital in Augsburg, Germany, in late 1953 and 
early 1954 for residuals of right wrist injury.  

In a July 1999 letter, the RO requested that the veteran 
fill out a Form NA 13055, Request for Information Needed 
to Reconstruct Medical Data, and NA Form 13075, 
Questionnaire about Military Service.  The RO also 
requested any information the veteran could submit in 
support of his claim, to include statements from military 
medical personnel or fellow servicemembers, accident 
reports, employment or insurance company medical 
examinations, post-service medical treatment records, in-
service correspondence or photographs, etc., which the 
might support his claim.  In addition, the RO requested 
any additional specificity which the veteran could provide 
with regard to the dates and places of any treatment he 
received during service.  

On his July 1999 NA Form 13055, the veteran indicated that 
he had been treated for a broken right arm in April or May 
of 1954, in Nuremburg, Germany.  Also, on his NA Form 
13075, he listed the divisional armored tank companies to 
which he had been assigned in 1953 and 1954.  He attached 
thereto a copy of a Christmas 1953 dinner menu of the Tank 
Company, 109th Infantry, containing the names of the 
members of that unit.

In a June 1999 VA Form 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans 
Affairs, the veteran stated that he had not been treated 
by Dr. W. for his scar, but that Dr. W. had only provided 
documentation in order to well ground his claim.  

In a July 1999 statement, entitled Clinician's Report of 
Disability, CMW, MD, stated that the veteran had a five-
inch scar on his right forearm from a previous fracture 
repair in 1954.  

The veteran was accorded a VA joints examination in 
October 2000.  He reported that he fell off a tank in the 
military and fractured his right radius, for which he 
underwent open reduction with internal fixation.  He 
complained of pain without swelling, increased with 
lifting, and of aching during cold weather.  There was a 
twelve-centimeter scar on the posterior aspect of the 
right arm traversing the distal radius, and a two-
centimeter scar just distal to that scar.  There was 
decreased strength of the right hand grip.  The diagnosis 
was fracture, right distal radius, with residual loss of 
range of motion and degenerative joint disease at the 
right wrist.  

In December 2001, the VA Long Beach Healthcare System 
reported to the RO that, after a thorough review of their 
files, they had found no registration card or treatment 
records for the veteran.  

Pertinent law and regulations

In general, applicable statutes and regulations provide 
that service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

To establish a showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

As noted above, the veteran's service records are not 
available.  The RO attempted to locate the veteran's 
service medical records; however, those records cannot be 
obtained.  That is, indeed, unfortunate.

The Board wishes to make it clear it understands the Court 
has held that, in cases where records once in the hands of 
the Government are lost, the Board has a heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992). 

The case law does not, however, lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable 
to the appellant.  See Russo v. Brown, 9 Vet. App. 46 
(1996). 

Legal analysis

Mindful that the SMRs in this case are unavailable, 
through no fault of the veteran, the Board recognizes the 
a heightened obligation to explain its findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, supra.

A review of the record demonstrates that the first 
objective clinical evidence of a right wrist disorder with 
right forearm scar was not shown until many years after 
service.

Service connection is not warranted for residuals of a 
right wrist injury with right forearm scarring.  While the 
veteran claims that this disorder started in service, he 
has not claimed that it was incurred as a result of a 
combat situation, and the record is devoid of any 
indication that the veteran served in combat against a 
foreign enemy.  Thus, entitlement to application of 38 
U.S.C.A. § 1154(b), which provides a presumption of 
credibility when a veteran asserts a combat injury which 
has not been shown by documentation, is not warranted.

Although the evidence does show that the veteran currently 
has a right wrist disorder, with scarring on the right 
forearm, the competent medical evidence of record does not 
establish that this disability is related to service or to 
any incident thereof.

The veteran's representative has asserted that the RO 
erred when it relied upon the absence of a medical nexus 
between the veteran's current right wrist disorder and 
active service.  In essence, the representative argues 
that, because there is no reason to question the veteran's 
credibility, his description of his in-service injury 
should be accepted by VA.  The Board agrees with the 
representative's assertion that there is no basis in the 
record for questioning the veteran's credibility.  
However, in accepting the absence of a medical nexus 
between the veteran's current right wrist disorder and 
active service, we are not questioning the veteran's 
credibility to describe his in-service injury.  Instead, 
we are questioning his competency to diagnose the nature 
of that right wrist injury and to provide a medical 
opinion.  

As to the veteran's beliefs, stated in his written 
documents, that any current right wrist disorder with 
right forearm scar is related to service, the Board notes 
that he is competent to report any injury and symptoms he 
experienced in service; however, he is not qualified to 
render an opinion as to etiology of this disorder.  See 
Espiritu v, Derwinski, 2 Vet. App. 492 (1992).

The medical record is entirely negative for any evidence 
of a right wrist disorder with right forearm scar prior to 
1999, forty-five years after the veteran left military 
service.  In this regard, the veteran does not alleged any 
continuity of symptomatology.  The available morning 
reports fail to substantiate the veteran's contention of 
in service hospitalization due to broken right wrist.  The 
only evidence which is supportive of the veteran's claim 
is his own recent statements, made in connection with his 
claim of entitlement to VA monetary benefits, which posits 
a relationship between his right wrist disorder with right 
forearm scar and his active military service, which ended 
in 1954.

Additionally, the Board notes that, in a July 1999 record, 
a private physician noted that the veteran had a five-inch 
scar on the right forearm from a previous fracture repair 
in 1954.  This statement, in and of itself, amounts to no 
more than a recitation of the veteran's reported history 
and does not constitute an informed opinion on the matter.  
A mere transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber 
is a medical professional.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995). 

As the record now stands, there is no satisfactory proof 
that the veteran sustained a right wrist fracture in 
service.  Even if the veteran's claim of such injury 
during service were accepted as true, there is no 
convincing medical evidence relating his currently 
diagnosed right wrist disorder with forearm scar to such 
injury.  We also note that the veteran was notified of the 
numerous types of secondary evidence which he could submit 
to support his claim, such as statements of former service 
comrades and medical reports over the years since service, 
and has not done so.  Moreover, although his 
representative has contended (in a VA Form 646 dated in 
March 2002) that the negative report of the VAMC in Long 
Beach "leaves one skeptical of the accuracy of their 
response," the Board observes that the veteran has stated 
that he left that facility without receiving treatment 
because he was offered admission and did not have the 
time; thus, it is not surprising that the VAMC has no 
record of treating him.

The Board concludes that the weight of the credible 
evidence demonstrates that the veteran's current right 
wrist disorder with right forearm scar became manifest 
years after his service and has not been medically linked 
to service.  This disorder is not shown to be due to a 
disease or injury which was incurred in or aggravated by 
service.  The veteran is free, of course, with the help of 
his representative, to submit new and material evidence at 
any time to reopen his claim.

As the preponderance of the evidence is against the 
veteran's claim of service connection for a right wrist 
disorder with a scar on the forearm, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for a right wrist 
disorder with a scar on the forearm is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

